DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6, and 10-12 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 is dependent upon canceled Independent claim 13.  From Examiner's understanding of the claim 16's feature, claim 16 should now be dependent upon claim 14.  Therefore, for the purposes of prosecution, examiner will interpret claim 16 as dependent upon Independent claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. ("Schmidt" US 20140215532), and further in view of  Plumb (“Plumb” US 20140258859).

Regarding claim 1, Schmidt teaches a system comprising: 
at least one advanced television systems committee (ATSC) 3.0 transmitter disposed in a stadium or parking area thereof; [Schmidt – Para 0012: teaches a wireless tv transmitter where local content may be locally generated television content that is uploaded live (e.g., via IP) and broadcast (e.g., in ATSC format) to wireless electronic devices within the geographic coverage area associated with the venue.]
at least one server associated with the stadium; and [Schmidt – Para 0011: teaches the system and method may utilize one or more sources of media content (e.g., content from a cloud based media server, a local media server, a remote and/or local receiver and video re-encoder, etc.)]
at least one user device in the stadium and configured with instructions to: [Schmidt – Para 0011: teaches one or more wireless electronic devices in a geographic coverage area associated with the venue]
execute the app to select at least a first video broadcast from the ATSC 3.0 transmitter showing at least a portion of the stadium, the video broadcast not being broadcast by the ATSC 3.0 transmitter to receivers outside the stadium and parking areas thereof. [Schmidt – Para 0012, 0016, 0022: teaches the media content management function 114 may identify media content based on a user selection at the venue manager.  Wherein, the broadcast of local content is the broadcast of television content to attendees at a sporting event (e.g., the broadcast of video feed from the event, the broadcast of advertisements, the broadcast of concessions specials, etc.). Hence, the system and method of the present disclosure may provide the ability to broadcast localized media content to one or more wireless electronic devices within that location.    Examiner notes: wireless electronic devices not within the location would not receive the broadcast]
Schmidt does not explicitly teach download from the server at least one application ("app"); 
wherein the app is configured to detect, using a global position satellite (GPS) receiver or other location sensor, a location of the stadium and correlate the location of the stadium to a frequency of the first video broadcast. 

However, Plumb teaches download from the server at least one application ("app"); [Plumb – Para 0054, 0060: teaches The user 120 may select the broadcast service application from a menu of the program and then be prompted to either capture a corresponding data code or, alternatively, download the broadcast service application from application store.  Examiner notes: application stores are well known in the art to be structured in a server]
wherein the app is configured to detect, using a global position satellite (GPS) receiver or other location sensor, a location [i.e. proximity] of the stadium and correlate the location of the stadium to a frequency of the first video broadcast. [Plumb – Para 0042: teaches the application may receive location data of a media device 125. Specifically, the media device 125 may obtain location data from a GPS receiver within the device 125.  Para 0044: teaches the application may determine a proximity to a venue based on the location data of the media device 125.  Para 0047: teaches In step 550, the application may look up location data on a frequency assignment database of venues. The frequency assignment database may include a listing of various venues and their related frequency settings]
Schmidt and Plumb are analogous in the art because they are from the same field of broadcast entertainment events [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt in view of Plumb to location detection for the reasons of improving signal identification by determining frequencies assigned to various venues.

Regarding claim 2, Schmidt and Plumb teaches the system of Claim 1, wherein video of action in the stadium is broadcast using ATSC 3.0 to a market region and the first video broadcast is not broadcast to the market region beyond the stadium and parking areas thereof. [Schmidt – Para 0012: teaches One exemplary implementation of the broadcast of local content is the broadcast of television content to patrons within a restaurant or bar (e.g., the broadcast of content associated with a trivia game, the broadcast of happy hour specials, video of a locally-filmed event, etc.)]

Regarding claim 6, Schmidt and Plumb teaches the system of Claim 1, wherein the app is executable by the user device to present on the user device at least one user interface (UI) comprising:  
at least a list of plural video feeds pertaining to activity in the stadium, wherein the first video broadcast is on the list for selection thereof. [Schmidt – Para 0067: teaches a user of the venue manager 102 may select one or more media content items to broadcast via the content feed. The selected media content may be any content selected from one or more sources (e.g., content stored at the media server, content from the remote content source, local broadcast to be captured by the local (over-the-air) receiver and video re-encoder, local content stored at the venue manager or uploaded live from the venue, etc.).]

Regarding claim 10, Schmidt and Plumb teaches the system of Claim 1, wherein the user device is implemented by a hand-holdable user device. [Schmidt – Para 0051: teaches Exemplary wireless electronic devices include personal portable devices such as, for example, a laptop computer, smart phone, tablet, media player, gaming device, personal digital assistant (PDA), electronic book reader, etc.]

Regarding claim 11, Schmidt and Plumb teaches the system of Claim 1, wherein the user device is implemented by a TV mounted in the stadium. [Schmidt – Para 0051: teaches other examples of wireless electronic devices include a device integrated or installed in a vehicle (e.g., a digital television), or a standalone device.]

Regarding claim 12, Schmidt and Plumb teaches the system of Claim 11, comprising a hand-holdable user device, the hand- holdable user device when executing the app being configured to present a first list of video feeds and the TV when executing the app being configured to present a second list of video feeds different from the first list. [Schmidt – Para 0034: teaches The media server 200 may be configured to execute various functions for configuring a plurality of individually available media streams from a variety of sources in accordance with the parameters received from the venue manager 102.]

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Plumb as applied to claim 1 above, and further in view of Fischer ("Fischer" US 20100310068).

Regarding claim 3, Schmidt and Plumb do not explicitly teach claim 3.  However, Fischer teaches The system of Claim 1, wherein the app is executable by the user device to provide signals from the ATSC 3.0 transmitter to a secure chip in the user device bypassing a processor in the user device. [Fischer – Para 0053: teaches the security module SM receives an ECM/EMM message, a peripheral module P decrypts the ECM/EMM message with a key stored in a memory and extracts the reference data set REF added by the emulator EM of the managing center MC for storing it in a memory associated to the monitoring module MM.  The monitoring module MM is preferably implemented as a hardware module separated from the processor CPU with which it communicates through the bus B. An advantage of a monitoring module MM separated from the processor CPU is that the program integrity checking operations are not based on the processor]
Schmidt, Plumb, and Fischer are analogous in the art because they are from the same field of broadcast data streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Plumb in view of Fischer to security modules for the reasons of improving security by separating the monitoring module and processor so that operation can not be bypassed by a hacker trying to introduce jump codes into the processor program.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Schmidt, Plumb, and Fischer as applied to claim 3 above, and further in view of Dey ("Dey" US 20100154023).

Regarding claim 4, Schmidt, Plumb, and Fischer do not explicitly teach claim 4.  However, Dey teaches the system of Claim 3, wherein the secure chip is configured with instructions to implement digital rights management (DRM) of the first video broadcast. [Dey – Para 0043: teaches DRM policies can be applied to the transmission of the media content from the mobile device 416 to the TV 108]
Schmidt, Plumb, Fischer, and Dey are analogous in the art because they are from the same field of broadcasting media [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt, Plumb, and Fischer in view of Dey to DRM application for the reasons of reducing piracy by applying DRM policies on content.

Regarding claim 5, Schmidt, Plumb, Fischer, and Dey teaches the system of Claim 4, wherein the DRM precludes re-transmission of the first video from the user device. [Dey – Para 0043: teaches the DRM policy can be applied to the transmission of the media content and can prevent retransmission by the mobile device 416 to the TV 108.]

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Plumb as applied to claim 6 above, and further in view of Selim et al. ("Selim" US 20140049693).

Regarding claim 7, Schmidt and Plumb do not explicitly teach claim 7.  However, Selim teaches the system of Claim 6, wherein the app is configured to correlate the video feeds to frequencies such that the user device is caused to tune to a frequency responsive to selection of a corresponding video feed from the list. [Selim – Para 0317: teaches for analog television, the live TV source plug-in 1416 can determine which frequency ranges include data that may be provided for content viewing]
Schmidt, Plumb, and Selim are analogous in the art because they are from the same field of television [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Plumb in view of Selim to frequency determination for the reasons of improving content identification by accurately determining which frequency ranges include content.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Plumb as applied to claim 1 above, and further in view of Ellis et al. ("Ellis" US 20080062318).

Regarding claim 8, Schmidt and Plumb do not explicitly teach claim 8.  However, Ellis teaches the system of Claim 1, wherein the app is configured to recognize which frequencies and associated video feeds are associated with the stadium, such that the user device executing the app is presented with a first list in a first stadium and a second list in a second stadium. [Ellis – Para 0063, 0064, 0075, Fig. 2B: suggests listing each source wherein tuned content may include content acquired or locked from a particular channel carrier frequency.]
Schmidt, Plumb, and Ellis are analogous in the art because they are from the same field of media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Plumb in view of Ellis to source listing for the reasons of improving source identification by listing each source from which content is acquired.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Plumb as applied to claim 1 above, and further in view of Hamer ("Hamer" US 20140186004).

Regarding claim 9, Schmidt and Plumb do not explicitly teach claim 9.  However, Hamer teaches the system of Claim 1, wherein the user device is configured with instructions to: 
download along with the app encryption information necessary to present the first video feed on the user device. [Hamer – Para 0034: teaches a mobile app for use on mobile devices, such as smartphones, tablets, and the like, that works in conjunction with an Internet platform that facilitates uploading, downloading, and encoding for a variety of device platform playback, as well as coding for a variety of security and privacy preferences.]
Schmidt, Plumb, and Hamer are analogous in the art because they are from the same field of video platforms [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Plumb in view of Hamer to app security for the reasons of improving overall privacy for users of the application.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (“Schmidt” US 20140215532), and further in view of Skeen et al. (“Skeen” US 20130339877).

Regarding claim 14, Schmidt teaches an apparatus comprising: 
at least one computer medium that is not a transitory signal and comprises instructions executable by at least one processor to: 
configure a tuner to receive a broadcast digital TV signal in a stadium or concert hall venue; [Schmidt – Para 0003, 0012: teaches wireless electronic devices may include a digital television tuner to wirelessly receive digital television broadcasts.  Wherein the content is associated with a venue]
use a demodulator to process the broadcast digital TV signals to recover an audio-video stream; and [Schmidt – Para 0106: teaches media streams transmitted that are received and demodulated by the wireless electronic devices]
present the audio-video stream. [Schmidt – Para 0011: teaches The capability of wireless electronic devices to receive and display digital television broadcasts, coupled with the availability of configurable wireless TV transmitters (e.g., micro-TV transmitters), Wi-Fi, cloud-based computing technology and licensed and unlicensed UHF broadband spectrum]
Schmidt does not explicitly teach identify, using a software application ("app"), a performer in the stadium or concert venue hall at least in part by accessing information stored in the apparatus; 
based at least in part on identifying the performer, tune to a frequency of an audio-video stream; 

However, Skeen teaches identify, using a software application ("app"), a performer in the stadium or concert venue hall at least in part by accessing information stored in the apparatus; [Skeen – Para 0016: teaches identifying a first set of artists or bands that are scheduled to perform in at least one live music performance at the first venue. Para 0072: teaches aspects of this invention may be implemented in software such as an operating system or in an application. Para 0320: teaches mobile device application may access and/or utilize information from one or more associated databases, wherein portions of the database information may be accessed in local or remote memory devices]
based at least in part on identifying the performer, tune to a frequency of an audio-video stream; [Skeen – Para 0016: teaches streaming, in response to the first request, songs/track from the identified artists or bands scheduled to perform at the first venue. Para 0335: teaches wireless communication module 445 configured to communicate wirelessly e.g. radio frequency.]
Schmidt and Skeen are analogous in the art because they are from the same field of multimedia streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt in view of Skeen to performer identification for the reasons of improving user experience by allowing the user to tune into performers at the venue of choice.

Regarding claim 16, Schmidt and Skeen teaches the apparatus of Claim 13, wherein the digital TV signal comprises an advanced television systems committee (ATSC) 3.0 TV signal. [Schmidt - Para 0012: teaches the local content may be locally generated television content that is uploaded live (e.g., via IP) and broadcast (e.g., in ATSC format) to wireless electronic devices]

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Skeen as applied to claim 14 above, and further in view of Plumb (“Plumb” US 20140258859).

Regarding claim 15, Schmidt and Skeen teaches the apparatus of Claim 14, wherein the instructions are executable to: 
using the app, configure the tuner and demodulator; [Schmidt – Para 0025, 0099: teaches each wireless electronic device in a venue can select or reserve its own channel with no contention, via the mobile application]
receive over-the-air broadcast content from a source of content in a stadium or concert hall; and [Schmidt – Para 0003, 0012: teaches wireless electronic devices may include a digital television tuner to wirelessly receive digital television broadcasts.  Wherein the content is associated with a venue]
play the content. [Schmidt – Para 0011: teaches The capability of wireless electronic devices to receive and display digital television broadcasts, coupled with the availability of configurable wireless TV transmitters (e.g., micro-TV transmitters), Wi-Fi, cloud-based computing technology and licensed and unlicensed UHF broadband spectrum]
Schmidt and Skeen does not explicitly teach download a software application ("app"); 

However, Plumb teaches download the software application ("app"); [Plumb – Para 0054, 0060: teaches The user 120 may select the broadcast service application from a menu of the program and then be prompted to either capture a corresponding data code or, alternatively, download the broadcast service application from application store]
Schmidt, Skeen, and Plumb are analogous in the art because they are from the same field of broadcast entertainment events [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Skeen in view of Plumb to application downloads for the reasons of improving user experience by allowing the user to browse performers via the user interface on the application.

Regarding claim 18, Schmidt, Skeen, and Plumb teaches The apparatus of Claim 15, wherein the app is executable by the media playback apparatus to present on the media playback apparatus at least one user interface (UI) comprising: 
at least a list of plural video feeds pertaining to activity in the stadium or concert hall venue. [Schmidt – Para 0067: teaches a user of the venue manager 102 may select one or more media content items to broadcast via the content feed. The selected media content may be any content selected from one or more sources (e.g., content stored at the media server, content from the remote content source, local broadcast to be captured by the local (over-the-air) receiver and video re-encoder, local content stored at the venue manager or uploaded live from the venue, etc.).]

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Skeen and Plumb as applied to claim 15 above, and further in view of Fischer ("Fischer" US 20100310068).

Regarding claim 17, Schmidt, Skeen and Plumb do not explicitly teach claim 17.  However, Fischer teaches the apparatus of Claim 15, wherein the app is executable by the media playback apparatus to provide digital TV signals to a secure chip in the media playback apparatus bypassing a processor in the media playback apparatus. [Fischer – Para 0053: teaches the security module SM receives an ECM/EMM message, a peripheral module P decrypts the ECM/EMM message with a key stored in a memory and extracts the reference data set REF added by the emulator EM of the managing center MC for storing it in a memory associated to the monitoring module MM.  The monitoring module MM is preferably implemented as a hardware module separated from the processor CPU with which it communicates through the bus B. An advantage of a monitoring module MM separated from the processor CPU is that the program integrity checking operations are not based on the processor]
Schmidt, Skeen, Plumb, and Fischer are analogous in the art because they are from the same field of broadcast data streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt, Skeen and Plumb in view of Fischer to security modules for the reasons of improving security by separating the monitoring module and processor so that operation can not be bypassed by a hacker trying to introduce jump codes into the processor program.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Skeen and Plumb as applied to claim 18 above, and further in view of Selim et al. ("Selim" US 20140049693).

Regarding claim 19, Schmidt, Skeen and Plumb do not explicitly teach claim 19.  However, Selim teaches the apparatus of Claim 18, wherein the app is configured to correlate the video feeds to frequencies such that the media playback apparatus is caused to tune to a frequency responsive to selection of a corresponding video feed from the list. [Selim – Para 0317: teaches for analog television, the live TV source plug-in 1416 can determine which frequency ranges include data that may be provided for content viewing]
Schmidt, Skeen, Plumb, and Selim are analogous in the art because they are from the same field of television [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt, Skeen, and Plumb in view of Selim to frequency determination for the reasons of improving content identification by accurately determining which frequency ranges include content.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Skeen, and Plumb as applied to claim 15 above, and further in view of Ellis et al. ("Ellis" US 20080062318).

Regarding claim 20, Schmidt, Skeen and Plumb do not explicitly teach claim 20.  However, Ellis teaches The apparatus of Claim 15, wherein the app is configured to recognize which frequencies and associated video feeds are associated with the stadium or concert hall venue, such that the media playback apparatus executing the app is presented with a first list in a first stadium or concert hall venue and a second list in a second stadium or concert hall venue. [Ellis – Para 0063, 0064, 0075, Fig. 2B: suggests listing each source wherein tuned content may include content acquired or locked from a particular channel carrier frequency.]
Schmidt, Skeen, Plumb, and Ellis are analogous in the art because they are from the same field of media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt, Skeen, and Plumb in view of Ellis to source listing for the reasons of improving source identification by listing each source from which content is acquired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426